Per Curiam .on rehearing: It is urged there was a sharp conflict of evidence on the question whether the infection entered through the wound at any time. This claim is mainly based on the testimony of experts that examined the déceased at the inquest or autopsy and testified on the assumption that there was no wound on the finger, admitting if there was one it was the probable port of entry or at least might have been. The evidence that there was a wound is so conclusive that those expert opinions are of little weight.